Citation Nr: 0946256	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant's income is excessive for purposes of 
determining eligibility for nonservice-connected death 
pension benefits.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The deceased Veteran served on active duty from December 1968 
to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2007 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the appellant's claim for death pension 
benefits.  The appellant timely filed a Notice of 
Disagreement (NOD) in August 2007.  The RO provided a 
Statement of the Case (SOC) in November 2007 and thereafter, 
in December 2007, the appellant timely filed a substantive 
appeal to the Board.

In March 2009, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to: send the appellant a VCAA 
notification letter, notifying the appellant of the 
information and evidence needed to substantiate and complete 
her claim for nonservice-connected death pension benefits, 
advising of her right to appoint a representative, and 
informing the appellant to provide information regarding all 
medical expenses paid.  Having completed the required 
directives, in September 2009, the RO issued an SSOC and, 
subsequently, returned the case to the Board.  As such, the 
Board finds that the provisions of the Board's March 2009 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

In her substantive appeal, the appellant indicated that she 
wanted a Board hearing.  The appellant was scheduled for this 
hearing but failed to appear.  Not having received a request 
for postponement and pursuant to 38 C.F.R. § 20.704(d), the 
Board will proceed with its adjudication of the appeal "as 
though the request for a hearing had been withdrawn."  38 
C.F.R. § 20.704(d); accord Anderson v. Brown, 9 Vet. App. 
542, 546-47 (1996) (discussing provisions of § 20.704(d)).


FINDING OF FACT

During the appellate period, the appellant has reported 
annual income of between $8,040 and $8,316, without 
deductible unreimbursed medical expenses of sufficient amount 
to allow for eligibility for nonservice-connected death 
pension benefits; she failed to respond to VA's request for 
an updated income statement with information relating to her 
unreimbursed medical expenses.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
non-service-connected death pension benefits.  38 U.S.C.A. §§ 
1521, 1541, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.3(a), 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009).  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) (2009), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).  The VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In a May 2009 notice letter, the appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate her claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  However, the 
May 2009 notice was issued after the May 2007 decision from 
which the appellant's claim arises. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claim, as demonstrated by the September 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

The Board notes that the May 2009 notice did not provide any 
information concerning ratings or effective dates for the 
benefit sought.  See Dingess, supra.  However, the Board 
finds that any error regarding notice of Dingess is harmless, 
inasmuch as service connection or the assignment of a rating 
is not relevant to the claim for death pension, which is the 
sole issue on appeal.  The appellant's eligibility for a VA 
pension based on her annualized countable income is the issue 
at hand.  As the instant decision denies the benefit, the 
duty to notify how an effective date for death pension is 
assigned is moot.  The notice of the Dingess requirements 
would not have operated to alter the outcome of the issue on 
appeal, and, as such, the Board cannot conclude that the lack 
of such notice affected the essential fairness of the 
adjudication.  

Moreover, the enactment of the VCAA has no material effect on 
the adjudication of the claim currently before the Board.  
The law, not the evidence, controls the outcome of this 
appeal.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, 
VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004), holds that 
under 38 U.S.C.A. § 5103(a), the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C.A. § 5103A, the VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.

The Board notes that the appellant was advised of the need to 
provide further information regarding her current income and 
medical expenses in the March 2009 remand and May 2009 
notice.  However, the appellant did not provide this 
information.  As such, the Board finds that a remand to 
procure any further information regarding the appellant's 
income or expenses is not warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991) (noting that the duty to assist is not a one-way 
street and the claimant has to cooperate to protect her 
interests).  There has been no prejudice to the appellant 
that would warrant a remand, and the appellant's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Nonservice-connected Death Pensions

a.  Factual Background.  The appellant essentially contends 
that her income is not excessive for purposes of determining 
her eligibility for nonservice-connected death pension 
benefits.  The evidence in this case consists of government 
records and statements from the appellant. 

A marriage certificate indicates that the appellant married 
the Veteran in August 1999.  The Veteran died in January 
2004.  

In a June 2006 statement, the Social Security Administration 
(SSA) advised the appellant that they would pay a full 
monthly benefit of $670.90.  Out of that amount, the SSA 
notified the appellant that they would deduct $88.50 per 
month for medical insurance premiums.  As such, the SSA 
indicated that the regular monthly payment would amount to 
$582.00  

In a July 2006 claim for benefits, the appellant indicated 
that she received $670.90 per month from SSA.  In listing her 
expenses, the appellant stated that she paid $88.50 per month 
for Medicare and $70 per month as repayment to Social 
Security.

In a February 2007 statement, the appellant indicated that 
her only source of income was the $600 per month she received 
in Social Security benefits.  

In a review of SSA records, conducted in 2007, the SSA 
indicated that it paid the appellant $693 in December 2006.  
In the same record, it was noted that $93 was deducted per 
month for SMI (Supplementary Medical Insurance).  

In a May 2007 statement, the appellant indicated that the VA 
had miscalculated her net income.

In a March 2009 remand and a September 2009 notice, both 
mailed to the appellant at her last reported address, the VA 
advised the appellant that she could file information 
regarding her un-reimbursed medical expenses that could be 
excluded from countable income in determining eligibility for 
the nonservice-connected pension.  The appellant did not 
respond to either the remand or the notice.

b.  Analysis.  Death pension benefits are generally available 
for a surviving spouse as a result of the veteran's 
nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.3(b)(4) (2009).  An 
appellant is entitled to these benefits if the veteran served 
on active duty for 90 consecutive days or more, part of which 
was during a period of war; or, if the veteran served during 
a period of war and was discharged from service due to a 
service-connected disability or had a disability determined 
to be service- connected, which would have justified a 
discharge for disability; and, if the appellant meets 
specific income and net worth requirements.  38 U.S.C.A. § 
1541.

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In order 
to establish her status as claimant, it must be shown that 
the appellant had a valid marriage to the Veteran.  Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991).  A marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.  The regulations also provide that VA will accept the 
written statement of a claimant as proof of marriage for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 C.F.R. §§ 3.23, 3.273.  Payments from 
any kind from any source shall be counted as income during 
the 12-month period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271.  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
period following receipt of the income.  38 C.F.R. § 
3.271(c).

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

c.  Analysis.  Considering the evidence of record, the Board 
finds that the appellant's income is excessive for purposes 
of determining eligibility for nonservice-connected death 
pension benefits.

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations. 38 C.F.R. § 3.21.  The 
MAPR is revised every December 1st and is applicable for the 
following 12-month period.  As noted in the September 2009 
SSOC, that continued the denial to entitlement to nonservice- 
connected death pension benefits, the applicable MAPR amounts 
during the pendency of the claim are as follows: effective 
July 17, 2006, $7094; effective December 1, 2006, $7329; 
effective December 1, 2007, $7498; and effective December 1, 
2008, $7933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B.

As noted above, the evidence indicates that the appellant has 
received SSA benefits throughout the time of this appeal.  In 
her July 2006 claim, she listed $670.90 as her income from 
SSA benefits, expenses of $88.50 per month for Medicare and 
$70 per month as repayment to Social Security.  The Board 
notes that no deduction will be made for any repayment of 
debts, such as Social Security benefits, as there is no 
indication that any such payments are excludable for 
countable income purposes.  See 38 C.F.R. § 3.272, 3.273 
(listing income and deductions).  Regarding the Medicaid 
expenses, even if deducting the maximum amount allowable 
($702, the amount over 5 percent of MAPR) from the 
appellant's then current $8,040 income, the appellant would 
have income in excess of the MAPR, $7094.00, effective on the 
date of claim. 

Moreover, Social Security records indicate that the appellant 
was paid $693 in December 2006 and that $93 was deducted for 
Supplemental Medical Insurance (SMI).  The Board notes that 
these figures are consistent with the appellant's February 
2007 statement, indicating that she received only $600 per 
month she in Social Security benefits.  Again, even if 
deducting the maximum amount allowable ($750, the amount over 
5 percent of MAPR) from the appellant's then current $8,316 
income, the appellant would have income in excess of the 
MAPR, $7329.00, effective December 1, 2006.   

The Board notes that, despite notification to so do, the 
appellant has not provided any further information regarding 
her income or expenses since the initial claim of benefits.  
As the Veteran has not provided such information, the Board 
must find that the evidence of record does not indicate that 
the appellants' income has been equal to or below the MAPR 
during any time period under appeal.  The Board also notes 
that, despite the denial of this claim, the appellant may 
reapply by providing the required information regarding her 
income and medical expenses.  However, considering the 
evidence currently of record, the appellant's income is 
excessive for purposes of entitlement to nonservice-connected 
death pension and the claim must be denied.  


ORDER

Entitlement to nonservice-connected death pension is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


